DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed 10/14/2021 wherein claims 1-21 are pending and being examined. The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/14/2021 and 2/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered. Claims 1 and 15 no longer stand objected based on the most recent amendment correcting minor issues. Applicant's arguments with respect to the prior art have been fully considered but they are not persuasive.
Applicant argues that the combination of Babayoff and Migdal_170 fails to render claim 1 obvious. Specifically applicant argue "The above recited arrangement of the incident light beams and reflected light beams being along the same path is incompatible with Babyoff in view of Migdal_170. This arrangement is incompatible because Migdal_170 requires illuminating light and returning light to follow different beam paths. This is because Migdal_170 uses triangulation and colored light to determine depth data. See Migdal_170 at Col. 10, lines 6-23, explaining that Migdal_170 uses triangulation for 3D scanning. This requires a distance between the camera and radiation location of the light source, the point of deflection 124 in Migdal_170. Thus, the arrangement recited in claim 1 with illuminating and returning light passing through the same path, is incompatible with Migdal_ 170. And because the rejection has acknowledged that Babayoff alone does not disclose this element, the combination of Babayoff with Migdal_170 has not been shown to disclose this element." The examiner respectfully disagrees. 
	Although Migdal_170 does discloses off-axis illumination, the combination of Babayoff and Migdal_170 still renders claim 1 obvious because Babayoff discloses collecting depth data in the manner outlined by the claimed invention and Migdal_170 discloses it’s obvious to include color data with depth data. Specifically, applicant is arguing that Migdal_170 cannot cure the deficiencies of Babayoff because the illumination source of Migdal_170 is not aligned with the light receiver. The examiner recognizes that Migdal_170 discloses off-axis illumination but contends that Migdal_170 was not relied upon for teaching the claimed depth scanning with on-axis illumination. Rather, it is clear that Babayoff discloses the depth scanning wherein reflected light beams return on a light transmission path and Migdal_170 discloses that depth data can be modified to include color points in the same frame of reference. The amendment specifies "the light intensity measurements being of reflected light beams that return along the light transmission path", but the claim does not specify that during the color scanning light reflected from the object would return along the transmission path of the second light source. Note the following emphasized portions of claim 1:
1. A method of intraoral optical scanning to provide a 3D- digital representation that represents the color and surface topology of an intraoral cavity, the method comprising: 
	illuminating the intraoral cavity with light from a first light source; 
	depth scanning while illuminating the intraoral cavity with the light from the first light source to generate a plurality of first 2D images and depth values Z for an array of X-Y points on the surface of the intraoral cavity to provide a 3D-digital representation of the intraoral cavity, wherein the X-Y-Z points correspond to a frame of reference, wherein scanning comprises directing a plurality of incident light beams from the first light source along a light transmission path on to the surface of the intraoral cavity wherein the incident light beams form an array in an X-Y plane of the frame of reference, and the direction of propagation of the incident light beams defines a Z-axis, and the beams illuminate the surface of the intraoral cavity at a plurality of different X-Y locations for providing a plurality of light intensity measurements at different positions along the Z-axis for each of the plurality of different X-Y locations in the frame of reference, the light intensity measurements being of reflected light beams that return along the light transmission path; 
	illuminating the intraoral cavity with light from a second light source; 
	color scanning while illuminating the intraoral cavity with the light from the second light source to generate a plurality of 2D color images of the surface of the intraoral cavity according to the same frame of reference to provide color data for the array of X-Y points; and 
	generating color surface data using the plurality of 2D color images and the plurality of first 2D images.
	As outlined above, claim 1 includes two light sources, a "first light source" and a "second light source". The first light source generates light that is used to illuminate an intraoral cavity wherein depth scanning is performed while the intraoral cavity is illuminated with light from the first light source. The second light source generates light that is used to illuminate the intraoral cavity wherein color scanning is performed while the intraoral cavity is illuminated with light from the second light source. That is, there is nothing in the claim precluding interpreting the off-axis illumination of Migdal_170 as the claimed second light source, as the claim only requires light to return on the transmission path when performing depth scanning with a first light source. As noted below it is clear that Babayoff discloses confocal depth scanning wherein a light source generates transmission light and light that is reflected by an object will return along the transmission path in order to determine depth data. 
	To summarize, one of ordinary skill would readily recognize that as Babayoff discloses depth scanning with the claimed on-axis illumination and as Migdal_170 discloses that color scanning can be performed in order to supplement depth data with color data, color scanning in the manner as disclosed by Migdal_170 can be implemented in a system like Babayoff. That is, even if Migdal_170 discloses obtaining depth data in a different manner, as Babayoff discloses depth scanning in the same manner as claim 1 and as Migdal_170 discloses it is obvious to generate color scanning data for combination with obtained/measured depth scanning data the combination of Babayoff and Migdal_170 renders claim 1 obvious. 
	Applicant additionally argues that Migdal_170 fails to disclose capturing color scanning data from the same frame of reference as the depth data. Specifically applicant argues "The rejection relies on Migdal_170 at column 17, lines 6-22 and column 6, lines 9-23 for allegedly teaching this subject matter. See Office Action at 7. However, these portions of Migdal_170 merely discuss the capture of "frames of color information" and that "color information . .. can be . . .later matched and used with the three-dimensional data points." Nothing in these cited portions of Migdal_170 or elsewhere, teach or suggest the scanning being in the same frame of reference as the depth scanning." The examiner respectfully disagrees. 
	Under broadest reasonable interpretation, one of ordinary skill would considered a frame of reference as a set of coordinates that is used to relate positions of objects within that frame or an arbitrary set of axes with reference to which the position or motion of something is described or physical laws are formulated. Although Migdal_170 does not explicitly disclose the term "frame of reference", under this interpretation of "frame of reference" the examiner believes Migdal_170 discloses that color scanning can be performed "according to the same frame of reference" for the following reasons. The depth data and color data of Migdal_170 are captured using the same camera pixel array/matrix from the same position relative to an object. The pixel matrix is such that coordinates are used to relate the position of the object relative to the camera. For example, as noted in column 17 of Migdal_170 "there is a corresponding data structure, a vector set comprised to hold the three-dimensional X,Y,Z values that describe the object." As Migdal_170 discloses that the color scan is captured by the same pixel array/camera from the same position relative to an object, one of ordinary skill would consider both the depth points and the color points as corresponding to the same "frame of reference" because they represent the same information of the object relative to the same coordinate system. That is, during depth scanning a depth value will be associated with a coordinate point x,y wherein the depth value represents the distance information of the object relative that point/coordinate and during color scanning a color value will be associated with the same coordinate point x,y wherein the color value represents color information of the object as it relates to that point/coordinate.
	Furthermore, it is apparent that Migdal_170 discloses capturing the depth data and color data from the same frame of reference because registering the depth data with the color data relies on the data points being consistent. Specifically, as described by Midgal_170 color points are captured as a matrix of color points ["color snap function 204 also processes those incoming frames of color information and outputs a matrix of color values 222, such as a 640×480 matrix" column 17, lines 16-22] and depth points are captured as a matrix of depth points ["create a matrix of y values, each y value corresponding to a horizontal line of a (e.g. 640×480) frame of pixel values output by the camera... For each output camera image there is a corresponding x,y matrix in which y coordinates (representing each horizontal video screen line) will have associated with them a set of x coordinates for each data point captured in a given screen image... three dimensional X,Y,Z values to describe the object can be later generated for each x,y screen value." column 15, line 36 through column 16, line 10] wherein the correspondence of the stored depth point coordinates and stored color point coordinates are used to generate the full-color 3D representation ["Using information stored from the color matrix 222, the computer can also display a full color image of the object" column 19, lines 1-16. "color information can be used with the set of reconstructed data points to create a full-color image of the object" column 17, lines 20-22]. If the color data was not captured from the same frame of reference as the depth data then the color information at coordinate x,y would not properly correspond to the measured depth at coordinate x,y of the object. That is, as Migdal_170 suggests that a simple registration of a depth point matrix with a color point matrix generates a full-color 3D representation of the scene it is apparent that the data is captured from the same frame of reference as a transformation would be necessary to register the color data to the depth data. 
	For these reasons as a whole, the arguments are not persuasive and the claims are rejected as outlined below.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 15, 16, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babayoff et al. (WO 00/08415) (hereinafter Babayoff) in view of Migdal et al. (US 6,044,170) (hereinafter Migdal_170).

In regard to claim 1, Babayoff discloses a method of intraoral optical scanning to provide a 3D- digital representation that represents surface topology of the intraoral cavity [page 2, lines 24-28; method and apparatus for imaging three-dimensional structures. A preferred, non-limiting embodiment, is concerned with the imaging of a three-dimensional topology of a teeth segment. page 7, lines 8-15; complete three-dimensional representation of the entire structure may be obtained], the method comprising: 
	illuminating the intraoral cavity with light from a first light source [page 8, lines 24-26; semiconductor laser unit 28 emitting a laser light. page 10, lines 1-4; endoscope 46 thus emits a plurality of incident light beams 48 impinging on to the surface of the teeth section]; 
	depth scanning while illuminating the intraoral cavity with the light from the first light source to generate a plurality of first 2D images and depth values Z for an array of X-Y points on the surface of the intraoral cavity [page 5, lines 1-21;  Z or depth coordinate can be associated with each spot and thus by knowing the X-Y-Z coordinates of each spot the surface topology can be generated... in order to determine the Z coordinate (namely the SSP) of each illuminated spot the position of the focal plane is scanned over the entire range of depth or Z component possible for the measured surface portion. page 3, lines 6-24; (a) providing an array of incident light beams propagating in an optical path leading through a focusing optics and a probing face; the focusing optics defining one or more focal planes forward said probing face in a position changeable by said optics, each light beam having its focus on one of said one or more focal plane; the beams generating a plurality of illuminated spots on the structure; (b) detecting intensity of returned light beams propagating from each of these spots along an optical path opposite to that of the incident light; (c) repeating steps (a) and (b) a plurality of times, each time changing position of the focal plane relative to the structure. The examiner notes repeat image capture inherently produces a plurality of images] to provide a 3D-digital representation of the intraoral cavity [page 11, line 22 through page 12 line 5; by determining the Z; corresponding to the maximal light intensity or by determining the maximum displacement derivative of the light intensity, for each pixel,, the relative position of each light spot along the Z axis can be determined. Thus, data representative of the three-dimensional pattern of a surface in the teeth segment, can be obtained. This three-dimensional representation may be displayed on a display 84 and manipulated for viewing], wherein the X-Y-Z points correspond to a frame of reference [page 5, lines 1-21; position of each spot in an X-Y frame of reference is known and by knowing the relative positions of the focal plane needed in order to obtain maximum intensity (namely by determining the SSP) , the Z or depth coordinate can be associated with each spot and thus by knowing the X-Y-Z coordinates of each spot the surface topology can be generated], 
	wherein scanning comprises directing a plurality of incident light beams from the first light source along a light transmission path on to the surface of the intraoral cavity [page 3, line 27 through page 4, line 4;  an illumination unit for providing an array of incident light beams transmitted towards the structure along an optical path through said probing unit to generate illuminated spots on said portion] wherein the incident light beams form an array in an X-Y plane of the frame of reference [page 10, lines 5-10;  Incident light beams 48 form an array of light beams arranged in an X-Y plane, in the Cartesian frame 50, propagating along the Z axis. As the surface on which the incident light beams hits is an uneven surface, the illuminated spots 52 are displaced from one another along the Z axis, at different (X,Y) locations], and the direction of propagation of the incident light beams defines a Z-axis [page 9, line 18 through page 10, line 21;  Z direction being the direction of beam propagation... propagating along the Z axis], and the beams illuminate the surface of the intraoral cavity at a plurality of different X-Y locations for providing a plurality of light intensity measurements at different positions along the Z-axis for each of the plurality of different X-Y locations in the frame of reference [page 9, line 18 through page 10, line 21;  emits a plurality of incident light beams 48 impinging on to the surface of the teeth section. Incident light beams 48 form an array of light beams arranged in an X-Y plane, in the Cartesian frame 50, propagating along the Z axis. As the surface on which the incident light beams hits is an uneven surface, the illuminated spots 52 are displaced from one another along the Z axis, at different (X,Y) locations. Thus, while a spot at one location may be in focus of the optical element 42, spots at other locations may be out-of-focus. Therefore, the light intensity of the returned light beams (see below) of the focused spots will be at its peak, while the light intensity at other spots will be off peak. Thus, for each illuminated spot, a plurality of measurements of light intensity are made at different positions along the Z-axis and for each of such (X;, Yj) location, typically the derivative of the intensity over distance (Z) will be made, the Z; yielding maximum derivative, Z0, will be the in-focus distance. Fig.4, page 13, line 22 through page 13, line 17], the light intensity measurements being of reflected light beams that return along the light transmission path [page 4, lines 1-15; a plurality of light beams returning from said spots propagating through an optical path opposite to that of the incident light beams. Fig.1A; reflected beams returning along same path as emitted beams].
	Babayoff does not explicitly disclose a method of intraoral optical scanning to provide a 3D- digital representation that represents the color and surface topology of the intraoral cavity, illuminating the intraoral cavity with light from a second light source; color scanning while illuminating the intraoral cavity with the light from the second light source to generate a plurality of 2D color images of the surface of the intraoral cavity according to the same frame of reference to provide color data for the array of X-Y points; and generating color surface data using the plurality of 2D color images and the plurality of first 2D images. However Migdal_170 discloses, 
	a method of intraoral optical scanning [column 37, lines 56-54; present invention that is particularly adapted for scanning small objects in enclosed areas, such as teeth] to provide a 3D- digital representation [claim 1; apparatus for replicating a 3-dimensional profile of an object. column 4, lines 15-17; reconstructing the 3D shape of the object through a computer using the data points] that represents the color and surface topology of the intraoral cavity [column 3, lines 65-67; rapidly measuring objects and processing the shape, contour, color and other data it collects], the method comprising: 
	illuminating the intraoral cavity with light from a first light source [column 7, lines 30-42;  light generator 100 be used to create beams of light that are directed toward an object 101 and project the shapes of light (such as the laser stripes) used to scan the object]; 
	depth scanning .... to generate ... depth values Z for an array of X-Y points on the surface of the intraoral cavity [column 16, lines 5-11; three dimensional X,Y,Z values to describe the object can be later generated for each x,y screen value] to provide a 3D-digital representation of the intraoral cavity [column 17, lines 33-44;  3D reconstruction engine 226, in a 3D reconstruction process 227, uses the raw scan data and computes, based on the found (x,y) pixel points and associated angles, a set of three-dimensional (X,Y,Z) points which represent points on the surface of the object], wherein the X-Y-Z points correspond to a frame of reference [column 15, line 61 through column 16, line 4; For each output camera image there is a corresponding x,y matrix in which y coordinates (representing each horizontal video screen line) will have associated with them a set of x coordinates for each data point captured in a given screen image. column 29, lines 16-21; each storage array is a matrix, y lines long, and in those y values there would be a set of x screen pixel values containing the data points collected by a captured camera frame image. column 17, lines 6-50],
	illuminating the intraoral cavity with light from a second light source [column 13, lines 39-50; light source 115 (when necessary to collect color information)]; 
	color scanning while illuminating the intraoral cavity with the light from the second light source to generate a plurality of 2D color images of the surface of the intraoral cavity [column 17, lines 6-22; engine 200, in a color snap function 204, signals a light source 115 (if necessary), such as a room lamp, to illuminate the object 101 and gathers the color information in a series of frames. column 24, lines 1-40; signals to turn on the light source 115... execute the process of collecting color information... color collection takes place at any point in the data collection phase... create a color composite matrix for the color] according to the same frame of reference to provide color data for the array of X-Y points [column 17, lines 6-22; color snap function 204 also processes those incoming frames of color information and outputs a matrix of color values 222, such as a 640×480 matrix. column 10, lines 24-35; exemplary light collector 136 is comprised of a CCD chip with a two-dimensional matrix of pixels (such as a 640×480 matrix described above). column 6, lines 9-23; color information about the object can be separately gathered apart from the collection of data points by laser stripe scanning and later matched and used with the three-dimensional data points. column 17, lines 23-50]; and 
	generating color surface data using the plurality of 2D color images and the plurality of first 2D images [column 17, lines 6-22; engine 200 also collects frames of color information concerning the object...  illuminate the object 101 and gathers the color information in a series of frames... color information can be used with the set of reconstructed data points to create a full-color image of the object. column 6, lines 9-23; color information about the object can be separately gathered apart from the collection of data points by laser stripe scanning and later matched and used with the three-dimensional data points].
	Specifically, as noted above and throughout the reference as a whole. Babayoff discloses a system for generating a three-dimensional model representing the surface topology of an intra-oral structure. Depth scanning is performed to generated depth values for the structure by projecting multiple incident light beams on the surface of the structure and measuring reflected intensity values. As noted on page 5, lines 1-6 "The position of each spot in an X-Y frame of reference is known and by knowing the relative positions of the focal plane needed in order to obtain maximum intensity (namely by determining the SSP) , the Z or depth coordinate can be associated with each spot and thus by knowing the X-Y-Z coordinates of each spot the surface topology can be generated." Although Babayoff discloses capturing depth data for a surface, Babayoff does not explicitly disclose capturing color information as well.
	Migdal_170, like Babayoff, discloses scanning an object using a portable scanner wherein the object can be a tooth. As further noted above, Migdal_170 discloses that at least one light generator is used to illuminate an object during the capture of surface shape information. The surface shape information represents depth coordinates of the object and is obtained by using a 2D image sensor which captures a plurality of 2D images of the object's surface. In addition to depth scanning, Migdal_170 discloses that color scanning of the object can be performed. The color scanning is done by illuminating the object with a separate light source than that which was used for the surface shape scanning. As noted above, Migdal_170 discloses that the same 2D image sensor with the same matrix is used for both the color scanning and the surface shape scanning wherein for each camera output image there is an associated x,y matrix of data points. As Migdal_170 discloses the system captures color information at the same position relative to the object used for surface shape scanning, using the same image sensor  that was used for surface shape scanning, and the matrix of x,y values represent the same points on the object, both the surface shape images and the color images can be considered in the same "frame of reference".  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method disclosed by Babayoff with the color scanning using a separate light source as disclosed by Migdal_170 in order to obtain additional information about the object, which assists in generation of a more complete reconstruction of the object's surface and characteristics [Migdal_170 Abstract, column 1, lines 13-33, column 11, lines 22-35, column 17, lines 6-44]. As disclosed by Migdal_170, providing color information in addition to 3D information allows for more information about the object to be obtained and subsequently displayed to a user. As additionally disclosed by Migdal_170, when color imaging, a light source may be necessary to accurately capture the color image.  

In regard to claim 2, Babayoff in view of Migdal_170 discloses the method of claim 1. Babayoff in view of Migdal_170 further discloses, 
	wherein the color scanning takes place during the depth scanning [Migdal_170 Fig.4; color snap function performed in the process of capturing N frames (step 320). Migdal_170 column 27, lines 46-60; step 320 to collect the N frames of scan information. Each of the N frames will contain laser data collected either by the single line or multiple line generating technique of the present invention. Migdal_170 column 23, lines 61-63; process of color collection takes place at any point in the data collection phase].
	As disclosed by Migdal_170 and as shown in Fig.4, capturing of color information can be performed subsequent to setting the laser stripe patterns and prior to capturing the frames that represent the surface shape and thus is during the shape scanning process. Additionally the examiner notes that the instant application's support for this claim states "both the 3D entity E and the color 2D entity N are obtained almost simultaneously with a very small time interval therebetween" [¶0136] and thus the examiner will interpret "during" as "almost simultaneously with a very small time interval therebetween", as that is the only interpretation supported by the specification. As Migdal_170 discloses that the color collection can take place at any point in the data collection phase, including immediately before or immediately after, Migdal_170 discloses this limitation. See claim 1 for motivation to combine. 

In regard to claim 6, Babayoff in view of Migdal_170 discloses the method of claim 1. Babayoff further discloses, further comprising: 
	splitting a parent light beam to provide the plurality of incident light beams [claim 2; plurality of incident light beams are produced by splitting a single parent beam. claim 19; source emitting a parent light beam and a beam splitter for splitting the parent beam into said array of incident light beams. page 6, lines 3-8; plurality of incident light beams are produced by splitting a parent beam].

In regard to claim 7, Babayoff in view of Migdal_170 discloses the method of claim 6. Babayoff further discloses, 
	wherein a returned light beam, corresponding to one of the incident light beams travelling in a opposite direction along an optical path travelled by at least one of the incident light beams [Fig.4. page 4, lines 7-10;  detector having an array of sensing elements for measuring intensity of each of a plurality of light beams returning from said spots propagating through an optical path opposite to that of the incident light beams. page 10, line 22 through page 11, line 5; light scattered from each of the light spots includes a beam travelling initially in the Z axis along the opposite direction of the optical path traveled by the incident light beams. Each returned light beam 54 corresponds to one of the incident light beams 36].

In regard to claim 15, Babayoff discloses a system for intraoral optical scanning to provide a 3D- digital representation that represents the surface topology of the intraoral cavity [page 2, lines 24-28; method and apparatus for imaging three-dimensional structures. A preferred, non-limiting embodiment, is concerned with the imaging of a three-dimensional topology of a teeth segment. page 7, lines 8-15; complete three-dimensional representation of the entire structure may be obtained], the system comprising: 
	a hand-held intraoral scanning device [page 4, lines 15-17; probing member, the illumination unit and the focusing optics and the translation mechanism are preferably included together in one device, typically a hand-held device]; and 
	one or more processors operably coupled to the hand-held intraoral scanning device [page 11, lines 6-9; CCD camera is connected to the image-capturing module 80 of processor unit 24], the one or more processors configured to cause the system: 
	illuminate the intraoral cavity with light from a first light source [page 8, lines 24-26; semiconductor laser unit 28 emitting a laser light. page 10, lines 1-4; endoscope 46 thus emits a plurality of incident light beams 48 impinging on to the surface of the teeth section]; 
	generate, while illuminating the intraoral cavity with the light from the first light source, a plurality of first 2D images and depth data of depth values Z for an array of X-Y points on the surface of the intraoral cavity [page 5, lines 1-21;  Z or depth coordinate can be associated with each spot and thus by knowing the X-Y-Z coordinates of each spot the surface topology can be generated... in order to determine the Z coordinate (namely the SSP) of each illuminated spot the position of the focal plane is scanned over the entire range of depth or Z component possible for the measured surface portion. page 3, lines 6-24; (a) providing an array of incident light beams propagating in an optical path leading through a focusing optics and a probing face; the focusing optics defining one or more focal planes forward said probing face in a position changeable by said optics, each light beam having its focus on one of said one or more focal plane; the beams generating a plurality of illuminated spots on the structure; (b) detecting intensity of returned light beams propagating from each of these spots along an optical path opposite to that of the incident light; (c) repeating steps (a) and (b) a plurality of times, each time changing position of the focal plane relative to the structure. The examiner notes repeat image capture inherently produces a plurality of images] to provide a 3D-digital representation of the intraoral cavity [page 11, line 22 through page 12 line 5; by determining the Z; corresponding to the maximal light intensity or by determining the maximum displacement derivative of the light intensity, for each pixel, , the relative position of each light spot along the Z axis can be determined. Thus, data representative of the three-dimensional pattern of a surface in the teeth segment, can be obtained. This three-dimensional representation may be displayed on a display 84 and manipulated for viewing], wherein the X-Y-Z points correspond to a frame of reference [page 5, lines 1-21; position of each spot in an X-Y frame of reference is known and by knowing the relative positions of the focal plane needed in order to obtain maximum intensity (namely by determining the SSP) , the Z or depth coordinate can be associated with each spot and thus by knowing the X-Y-Z coordinates of each spot the surface topology can be generated], 
	wherein causing the generation of depth values comprise causing the direction of a plurality of incident light beams from the first light source along a light transmission path on to the surface of the intraoral cavity [page 3, line 27 through page 4, line 4;  an illumination unit for providing an array of incident light beams transmitted towards the structure along an optical path through said probing unit to generate illuminated spots on said portion] wherein the incident light beams form an array in an X-Y plane of the frame of reference [page 10, lines 5-10;  Incident light beams 48 form an array of light beams arranged in an X-Y plane, in the Cartesian frame 50, propagating along the Z axis. As the surface on which the incident light beams hits is an uneven surface, the illuminated spots 52 are displaced from one another along the Z axis, at different (X,Y) locations], and the direction of propagation of the incident light beams defines a Z-axis [page 9, line 18 through page 10, line 21;  Z direction being the direction of beam propagation... propagating along the Z axis], and the beams illuminate the surface of the intraoral cavity at a plurality of different X-Y locations for providing a plurality of light intensity measurements from reflected light beams along the light transmission path [page 4, lines 1-15; a plurality of light beams returning from said spots propagating through an optical path opposite to that of the incident light beams. Fig.1A; reflected beams returning along same path as emitted beams] at different positions along the Z-axis for each of the plurality of different X-Y locations in the frame of reference [page 9, line 18 through page 10, line 21;  emits a plurality of incident light beams 48 impinging on to the surface of the teeth section. Incident light beams 48 form an array of light beams arranged in an X-Y plane, in the Cartesian frame 50, propagating along the Z axis. As the surface on which the incident light beams hits is an uneven surface, the illuminated spots 52 are displaced from one another along the Z axis, at different (X,Y) locations. Thus, while a spot at one location may be in focus of the optical element 42, spots at other locations may be out-of-focus. Therefore, the light intensity of the returned light beams (see below) of the focused spots will be at its peak, while the light intensity at other spots will be off peak. Thus, for each illuminated spot, a plurality of measurements of light intensity are made at different positions along the Z-axis and for each of such (X;, Yj) location, typically the derivative of the intensity over distance (Z) will be made, the Z; yielding maximum derivative, Z0, will be the in-focus distance. Fig.4, page 13, line 22 through page 13, line 17].  
	Babayoff does not explicitly disclose a system for intraoral optical scanning to provide a 3D- digital representation that represents the color and surface topology of the intraoral cavity, illuminate the intraoral cavity with light from a second light source; generate while illuminating the intraoral cavity with the light from the second light source a 2D color image of the surface of the intraoral cavity according to the same frame of reference to provide color data for the array of X-Y points. However Migdal_170 discloses,
	a system for intraoral optical scanning [column 37, lines 56-54; present invention that is particularly adapted for scanning small objects in enclosed areas, such as teeth] to provide a 3D- digital representation [claim 1; apparatus for replicating a 3-dimensional profile of an object. column 4, lines 15-17; reconstructing the 3D shape of the object through a computer using the data points] that represents the color and surface topology of the intraoral cavity [column 3, lines 65-67; rapidly measuring objects and processing the shape, contour, color and other data it collects], the system comprising: 
	illuminate the intraoral cavity with light from a first light source [column 7, lines 30-42;  light generator 100 be used to create beams of light that are directed toward an object 101 and project the shapes of light (such as the laser stripes) used to scan the object]; 
	generate.... depth data of depth values Z for an array of X-Y points on the surface of the intraoral cavity [column 16, lines 5-11; data gathering process 210 associates a laser stripe position assignment with the collected points so that three dimensional X,Y,Z values to describe the object can be later generated for each x,y screen value] to provide a 3D-digital representation of the intraoral cavity [column 17, lines 33-44;  3D reconstruction engine 226, in a 3D reconstruction process 227, uses the raw scan data and computes, based on the found (x,y) pixel points and associated angles, a set of three-dimensional (X,Y,Z) points which represent points on the surface of the object], wherein the X-Y-Z points correspond to a frame of reference [column 15, line 61 through column 16, line 4; For each output camera image there is a corresponding x,y matrix in which y coordinates (representing each horizontal video screen line) will have associated with them a set of x coordinates for each data point captured in a given screen image. column 29, lines 16-21; each storage array is a matrix, y lines long, and in those y values there would be a set of x screen pixel values containing the data points collected by a captured camera frame image], 
	illuminate the intraoral cavity with light from a second light source [column 13, lines 39-50; light source 115 (when necessary to collect color information)]; 
	generate while illuminating the intraoral cavity with the light from the second light source a 2D color image of the surface of the intraoral cavity [column 17, lines 6-22; engine 200, in a color snap function 204, signals a light source 115 (if necessary), such as a room lamp, to illuminate the object 101 and gathers the color information in a series of frames. column 24, lines 1-40; signals to turn on the light source 115... execute the process of collecting color information... color collection takes place at any point in the data collection phase... create a color composite matrix for the color] according to the same frame of reference to provide color data for the array of X-Y points [column 17, lines 6-22; color snap function 204 also processes those incoming frames of color information and outputs a matrix of color values 222, such as a 640×480 matrix. column 10, lines 24-35; exemplary light collector 136 is comprised of a CCD chip with a two-dimensional matrix of pixels (such as a 640×480 matrix described above). column 6, lines 9-23; color information about the object can be separately gathered apart from the collection of data points by laser stripe scanning and later matched and used with the three-dimensional data points].
	See claim 1 for elaboration on Babayoff and Migdal_170. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the system disclosed by Babayoff with the color scanning using a separate light source as disclosed by Migdal_170 in order to obtain additional information about the object, which assists in generation of a more complete reconstruction of the object's surface and characteristics [Migdal_170 Abstract, column 1, lines 13-33, column 11, lines 22-35, column 17, lines 6-44]. As disclosed by Migdal_170, providing color information in addition to 3D information allows for more information about the object to be obtained and subsequently displayed to a user. As additionally disclosed by Migdal_170, when color imaging, a light source may be necessary to accurately capture the color image.  

In regard to claim 16, this claim is drawn to a system implementing the method of claim 2 wherein claim 16 contains the same limitations as claim 2 and is therefore rejected upon the same basis. 

In regard to claim 20, this claim is drawn to a system implementing the method of claim 6 wherein claim 20 contains the same limitations as claim 6 and is therefore rejected upon the same basis. 

In regard to claim 21, this claim is drawn to a system implementing the method of claim 7 wherein claim 21 contains the same limitations as claim 7 and is therefore rejected upon the same basis. 

Claims 3-5, 8-14, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babayoff et al. (WO 00/08415) (hereinafter Babayoff) in view of Migdal et al. (US 6,044,170) (hereinafter Migdal_170) in view of Nishiyama et al. (US 2004/0238731) (hereinafter Nishiyama).

In regard to claim 3, Babayoff in view of Midgal_170 discloses the method of claim 1. Babayoff further discloses, 
	wherein the depth scan is obtained by displacing along an optical axis in a continuous or stepped motion [page 11, lines 10-22; Motor 72 is linked to telecentric confocal optics 42 for changing the relative location of the focal plane of the optics 42 along the Z-axis. In a single sequence of operation, control unit 70 induces motor 72 to displace the optical element 42 to change the focal plane location]. 
	Although one of ordinary skill in the art would readily recognize that the "optics" of Babayoff may comprise a lens, in order to explicitly disclose a lens, Nishiyama discloses, 
	wherein the depth scan [¶0097; computer 32 obtains the position in the z direction having the highest brightness for each pixel using the signal selected by the wavelength selection unit 33 (s11), and generates a three-dimensional image according to the position information (S12)] is obtained by displacing an objective lens along an optical axis [Fig.15; objective lens (6) coupled to Z-drive unit (12). ¶0086;  Z drive unit 12 changes the focal-plane position of the sample by relatively moving all or a part of the optical system and the sample in the optical axial direction at a command from the computer 32. According to the embodiment of the present invention, only the objective lens 6 is moved] in a continuous or stepped motion [¶0110; Z drive unit 12 is operated to move the objective lens 6 by a predetermined distance (S24), and the process is repeated until the objective lens 6 completes moving in a predetermined range (S25)].
	See claim 4 (below) for elaboration on Nishiyama. It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method disclosed by Babayoff in view of Midgal_170 with the objective lens and Z-drive unit as disclosed by Nishiyama in order to ensure proper focusing in the Z direction and proper control of the scanning along the Z direction [Nishiyama ¶0008-¶0017, ¶0084-¶0086]. As disclosed by Nishiyama, an objective lens coupled with a Z drive unit allows for precise control of the lens in the Z direction, which ensures the images are captured in a focused and controlled manner. 

In regard to claim 4, Babayoff in view of Midgal_170 discloses the method of claim 1. Neither Babayoff nor Midgal_170 explicitly disclose, further comprising: providing white light illumination to provide the 2D color image and passing the white light through color filters to provide the 3D digital representation. However Nishiyama discloses,
	providing white light illumination [¶0106; light source 1. ¶0112; wavelength band of the illuminating light is selected using color filters in the present embodiment. ¶0272; configuration for obtaining the color information about a sample includes a white light source 122] to provide the 2D color image [¶0113; high precision three-dimensional image can be generated using a signal of high S/N ratio by selecting wavelength bands depending on the sample 7 as in the first embodiment, and the color of the sample 7 can be reflected in the three-dimensional image] and passing the white light through color filters to provide the 3D digital representation [Fig.15, ¶0106-¶0113; computer 32 switches the color filters by rotating the color filter unit 37 (S21). Then, a brightness signal of the sample 7 is read from the image pickup device of the capture unit 9 under the illumination in the selected narrow wavelength band (S22) and is stored. The process is repeated for predetermined color filters, and the brightness signals are read from the image pickup device of the capture unit 9...  necessary brightness signals have been read in the above-mentioned process, a three-dimensional image can be generated in the similar process (S 1˜S6) described above (S26)].
	Nishiyama, in a similar manner as Babayoff, discloses generating a three-dimensional image of a surface by adjusting a position of focus along a Z direction while the surface is illuminated and detecting the intensity of points on the surface captured by a camera. Additionally, as noted above and with focus on Fig.15, Nishiyama discloses that a light source can generate illumination light which passes through a color filter wheel, is projected on the surface, and is reflected back to an image capture unit. The wheel is then rotated and the illumination light passes through the color filter wheel again producing a different color wavelength band, is projected on the surface, and is reflected back to the image capture unit. The process is repeated for all the colors on the color filter wheel. As noted above and with focus on ¶0106-¶0113, the captured image data generates both three-dimensional surface image information as well as color image information. 
	The examiner further notes that although Nishiyama only uses the term "white" light source in a different embodiment, it is clear and inherent that the light source used in the second embodiment is indeed white light as well, as the original light source contains all the necessary wavelengths for selection by the color filter. As well known in the art, white light contains all the wavelengths in the visible range. If the light source did not contain white light, the color filter would not be able to perform the describe functions, as the function of the color filter is to transmit only a specific visible wavelength range of received illuminated light. If the light source did not include all of the visible range (white light range), then simply put the sequential red, green, and blue illumination of Nishiyama would not be possible, as the wavelengths would not be included in the original light source for subsequent selection by the filter. The examiner notes that this is consistent with the instant application's specification as well. Thus one of ordinary skill in the art would readily recognize that the light source in the second embodiment of Nishiyama is a "white light" source, as it contains the entire RGB visible range in a single light source. Even if this was not the case, Nishiyama discloses a light source that is explicitly defined as "white light" in a different embodiment and one of ordinary skill would readily recognize that when considering Nishiyama in its entirety, using a white light source with color filters is rendered obvious. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method disclosed by Babayoff in view of Midgal_170 with the white light source and color wheel as disclosed by Nishiyama in order to freely set measurement bands used for intensity measurement, thereby allowing improved accuracy for three-dimensional measurement [Nishiyama Abstract, ¶0025, ¶0111-¶0114]. As disclosed by Nishiyama, using the color filter wheel to select bands of the illumination source allows for multiple different images to be captured at a single Z position (as opposed to Babayoff which captures one image per Z position) and the intensity peaks measured for each image which results in improved measurement precision. 

In regard to claim 5, Babayoff in view of Midgal_170 in view of Nishiyama discloses the method of claim 4. Babayoff in view of Midgal_170 in view of Nishiyama further discloses, 
	wherein the color filters are provided by a rotating color filter comprising a plurality of differently colored filters [Nishiyama ¶0106-¶0110; color filter unit 37 is attached to a rotation axis 36 a of a motor 36, and rotates at a command of the computer 32... computer 32 switches the color filters by rotating the color filter unit 37 (S21). Then, a brightness signal of the sample 7 is read from the image pickup device of the capture unit 9 under the illumination in the selected narrow wavelength band (S22) and is stored].
	See claim 4 for motivation to combine. 

In regard to claim 8, Babayoff discloses an intraoral optical scanner for providing a 3D-digital representation that represents the surface topology of the intraoral cavity [page 2, lines 24-28; method and apparatus for imaging three-dimensional structures. A preferred, non-limiting embodiment, is concerned with the imaging of a three-dimensional topology of a teeth segment. page 7, lines 8-15; complete three-dimensional representation of the entire structure may be obtained], the scanner comprising: 
	an imaging arrangement comprising focusing optics, a probing member [page 4, lines 15-17; probing member, the illumination unit and the focusing optics and the translation mechanism are preferably included together in one device, typically a hand-held device], and a first illuminator [page 8, lines 24-26; semiconductor laser unit 28 emitting a laser light. page 10, lines 1-4; endoscope 46 thus emits a plurality of incident light beams 48 impinging on to the surface of the teeth section], the imaging arrangement for providing a first 2D image and depth values Z for an array of X-Y points on the surface of the intraoral cavity during illumination with the first illuminator [page 5, lines 1-21;  Z or depth coordinate can be associated with each spot and thus by knowing the X-Y-Z coordinates of each spot the surface topology can be generated... in order to determine the Z coordinate (namely the SSP) of each illuminated spot the position of the focal plane is scanned over the entire range of depth or Z component possible for the measured surface portion. page 3, lines 6-24; (a) providing an array of incident light beams propagating in an optical path leading through a focusing optics and a probing face; the focusing optics defining one or more focal planes forward said probing face in a position changeable by said optics, each light beam having its focus on one of said one or more focal plane; the beams generating a plurality of illuminated spots on the structure; (b) detecting intensity of returned light beams propagating from each of these spots along an optical path opposite to that of the incident light; (c) repeating steps (a) and (b) a plurality of times, each time changing position of the focal plane relative to the structure. The examiner notes repeat image capture inherently produces a plurality of images] to provide a 3D-digital representation of the intraoral cavity [page 11, line 22 through page 12 line 5; by determining the Z; corresponding to the maximal light intensity or by determining the maximum displacement derivative of the light intensity, for each pixel, , the relative position of each light spot along the Z axis can be determined. Thus, data representative of the three-dimensional pattern of a surface in the teeth segment, can be obtained. This three-dimensional representation may be displayed on a display 84 and manipulated for viewing], wherein the X-Y-Z points correspond to a frame of reference [page 5, lines 1-21; position of each spot in an X-Y frame of reference is known and by knowing the relative positions of the focal plane needed in order to obtain maximum intensity (namely by determining the SSP) , the Z or depth coordinate can be associated with each spot and thus by knowing the X-Y-Z coordinates of each spot the surface topology can be generated], 
	the probing member comprising a light transmission path for directing a plurality of incident light beams from the first illuminator to impinge on the surface of the intraoral cavity [page 3, line 27 through page 4, line 4;  an illumination unit for providing an array of incident light beams transmitted towards the structure along an optical path through said probing unit to generate illuminated spots on said portion] and wherein the incident light beams form an array in the X-Y plane of the frame of reference [page 10, lines 5-10;  Incident light beams 48 form an array of light beams arranged in an X-Y plane, in the Cartesian frame 50, propagating along the Z axis. As the surface on which the incident light beams hits is an uneven surface, the illuminated spots 52 are displaced from one another along the Z axis, at different (X,Y) locations], and the direction of propagation of the incident light beams defines a Z-axis [page 9, line 18 through page 10, line 21;  Z direction being the direction of beam propagation... propagating along the Z axis],, and the beams illuminate the surface of the intraoral cavity at a plurality of different X-Y locations for providing a plurality of light intensity measurements from reflected light beams along the light transmission path [page 4, lines 1-15; a plurality of light beams returning from said spots propagating through an optical path opposite to that of the incident light beams. Fig.1A; reflected beams returning along same path as emitted beams] at different positions along the Z-axis for each of the plurality of different X-Y locations in the frame of reference [page 9, line 18 through page 10, line 21;  emits a plurality of incident light beams 48 impinging on to the surface of the teeth section. Incident light beams 48 form an array of light beams arranged in an X-Y plane, in the Cartesian frame 50, propagating along the Z axis. As the surface on which the incident light beams hits is an uneven surface, the illuminated spots 52 are displaced from one another along the Z axis, at different (X,Y) locations. Thus, while a spot at one location may be in focus of the optical element 42, spots at other locations may be out-of-focus. Therefore, the light intensity of the returned light beams (see below) of the focused spots will be at its peak, while the light intensity at other spots will be off peak. Thus, for each illuminated spot, a plurality of measurements of light intensity are made at different positions along the Z-axis and for each of such (X;, Yj) location, typically the derivative of the intensity over distance (Z) will be made, the Z; yielding maximum derivative, Z0, will be the in-focus distance. Fig.4, page 13, line 22 through page 13, line 17]. 
	Babayoff does not explicitly disclose an intraoral optical scanner for providing a 3D-digital representation that represents the color and surface topology of the intraoral, a second illuminator ... and a color image sensor for providing a 2D color image of the surface of the intraoral cavity to provide color data for the array of X-Y points according to the same frame of reference. However Migdal_170 discloses,
	an intraoral optical scanner [column 37, lines 56-54; present invention that is particularly adapted for scanning small objects in enclosed areas, such as teeth] for providing a 3D-digital representation [claim 1; apparatus for replicating a 3-dimensional profile of an object. column 4, lines 15-17; reconstructing the 3D shape of the object through a computer using the data points] that represents the color and surface topology of the intraoral [column 3, lines 65-67; rapidly measuring objects and processing the shape, contour, color and other data it collects], 
	depth values Z for an array of X-Y points on the surface of the intraoral cavity [column 16, lines 5-11; data gathering process 210 associates a laser stripe position assignment with the collected points so that three dimensional X,Y,Z values to describe the object can be later generated for each x,y screen value] ... to provide a 3D-digital representation of the intraoral cavity [column 17, lines 33-44;  3D reconstruction engine 226, in a 3D reconstruction process 227, uses the raw scan data and computes, based on the found (x,y) pixel points and associated angles, a set of three-dimensional (X,Y,Z) points which represent points on the surface of the object], wherein the X-Y-Z points correspond to a frame of reference [column 15, line 61 through column 16, line 4; For each output camera image there is a corresponding x,y matrix in which y coordinates (representing each horizontal video screen line) will have associated with them a set of x coordinates for each data point captured in a given screen image. column 29, lines 16-21; each storage array is a matrix, y lines long, and in those y values there would be a set of x screen pixel values containing the data points collected by a captured camera frame image],
	a second illuminator [column 13, lines 39-50; light source 115 (when necessary to collect color information)] ... and a color image sensor for providing a 2D color image of the surface of the intraoral cavity to provide color data for the array of X-Y points [column 17, lines 6-22; engine 200, in a color snap function 204, signals a light source 115 (if necessary), such as a room lamp, to illuminate the object 101 and gathers the color information in a series of frames. column 24, lines 1-40; signals to turn on the light source 115... execute the process of collecting color information... color collection takes place at any point in the data collection phase... create a color composite matrix for the color] according to the same frame of reference [column 17, lines 6-22; color snap function 204 also processes those incoming frames of color information and outputs a matrix of color values 222, such as a 640×480 matrix. column 10, lines 24-35; exemplary light collector 136 is comprised of a CCD chip with a two-dimensional matrix of pixels (such as a 640×480 matrix described above). column 6, lines 9-23; color information about the object can be separately gathered apart from the collection of data points by laser stripe scanning and later matched and used with the three-dimensional data points].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the scanner disclosed by Babayoff with the color scanning using a separate light source as disclosed by Migdal_170 in order to obtain additional information about the object, which assists in generation of a more complete reconstruction of the object's surface and characteristics [Migdal_170 Abstract, column 1, lines 13-33, column 11, lines 22-35, column 17, lines 6-44]. As disclosed by Migdal_170, providing color information in addition to 3D information allows for more information about the object to be obtained and subsequently displayed to a user. As additionally disclosed by Migdal_170, when color imaging a light source may be necessary to accurately capture the color image.  
	Neither Babayoff nor Migdal_170 explicitly disclose a second illuminator being a white light illuminator. However Nishiyama discloses, 
	a second illuminator being a white light illuminator [¶0106; light source 1. ¶0112; wavelength band of the illuminating light is selected using color filters in the present embodiment. ¶0272; configuration for obtaining the color information about a sample includes a white light source 122] and a color image sensor [¶0103; color image pickup device of the color-capture unit 31 is described as outputting R, G, and B signals. ¶0272; color CCD] for providing a 2D color image of the surface [¶0102; a color image (nonconfocal image) is obtained while associating it with the position in the z direction without the rotary disk 4, and by combining pieces of the image information, a color image can be reflected on a three-dimensional image. ¶0110; process is repeated for predetermined color filters, and the brightness signals are read from the image pickup device of the capture unit 9. ¶0327; two-dimensional color image].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the scanner disclosed by Babayoff in view of Migdal_170 with the white light source as disclosed by Nishiyama in order to freely set measurement bands used for intensity measurement, thereby allowing improved accuracy for three-dimensional measurement [Nishiyama Abstract, ¶0025, ¶0111-¶0114]. As disclosed by Nishiyama, using a color image sensor (such as that disclosed by Migdal_170) as a well as a color filter wheel to select bands of a white illumination source allows for multiple different images to be captured at a single Z position and the intensity peaks measured (as opposed to Babayoff which captures one image per Z position) which results in improved measurement precision. 
See claim 1 for elaboration on Babayoff and Migdal_170 and claim 4 for elaboration on Nishiyama. 

In regard to claim 9, Babayoff in view of Migdal_170 in view of Nishiyama discloses the intraoral optical scanner of claim 8. Babayoff further discloses, 
	wherein the probing member comprises a mirror arranged to direct the plurality of incident light beams from the end of the probing member for illuminating the surface of the intraoral cavity [Fig.1A, Fig.2B, page 8, line 26 through page 9, line 4; endoscopic probe typically comprises a mirror of the kind ensuring a total internal reflection and which thus directs the incident light beams towards the teeth segment 26].

In regard to claim 10, Babayoff in view of Migdal_170 in view of Nishiyama discloses the intraoral optical scanner of claim 8. Babayoff further discloses, 
	comprising a module configured to split a parent light beam to provide the plurality of incident light beams [claim 2; plurality of incident light beams are produced by splitting a single parent beam. claim 19; source emitting a parent light beam and a beam splitter for splitting the parent beam into said array of incident light beams. page 6, lines 3-8; plurality of incident light beams are produced by splitting a parent beam].

In regard to claim 11, Babayoff in view of Migdal_170 in view of Nishiyama discloses the intraoral optical scanner of claim 10. Babayoff further discloses, 
	comprising a means for allowing transfer of light downstream through the optics, but reflecting light travelling in the opposite direction [page 9, lines 4-17; light unit 22 further comprises a partially transparent mirror 40 having a small central aperture. It allows transfer of light from the laser source through the downstream optics, but reflects light travelling in the opposite direction. It should be noted that in principle, rather than a partially transparent mirror other optical components with a similar function may also be used, e.g. a beam splitter], wherein the means for allowing transfer of light comprise one of: 
	(a) a partially transparent mirror, for example comprising a central aperture, wherein the central aperture is small to improve accuracy [page 9, lines 4-17; light unit 22 further comprises a partially transparent mirror 40 having a small central aperture. It allows transfer of light from the laser source through the downstream optics, but reflects light travelling in the opposite direction. It should be noted that in principle, rather than a partially transparent mirror other optical components with a similar function may also be used, e.g. a beam splitter]; and 
	(b) a beam splitter [page 9, lines 4-17; light unit 22 further comprises a partially transparent mirror 40 having a small central aperture. It allows transfer of light from the laser source through the downstream optics, but reflects light travelling in the opposite direction. It should be noted that in principle, rather than a partially transparent mirror other optical components with a similar function may also be used, e.g. a beam splitter].

In regard to claim 12, Babayoff in view of Migdal_170 in view of Nishiyama discloses the intraoral optical scanner of claim 11. Babayoff further discloses,  	
	comprising detection optics [page 10, lines 22-29; detection optics comprises a polarizer 62 that has a plane of preferred polarization oriented normal to the plane polarization of polarizer 32] wherein the means for allowing transfer of light are arranged so that a returned light beam, corresponding to one of the incident light beams travelling in the opposite direction of the optical path travelled by said one of the incident light beams [Fig.4. page 4, lines 7-10;  detector having an array of sensing elements for measuring intensity of each of a plurality of light beams returning from said spots propagating through an optical path opposite to that of the incident light beams. page 10, line 22 through page 11, line 5; light scattered from each of the light spots includes a beam travelling initially in the Z axis along the opposite direction of the optical path traveled by the incident light beams. Each returned light beam 54 corresponds to one of the incident light beams 36], is reflected in the direction of the detection optics [Fig.1A, page 14, lines 3-17; incident light beam 158A bounces on the surface at spot 170A which in the specific optical arrangement of optics 162 is in the focal point for light component A (emitted by light emitter 154A). Thus, the returned light beam 172A, passing through detection optics 174 yield maximum measured intensity of light component A measured by two-dimensional array].

In regard to claim 13, Babayoff in view of Migdal_170 in view of Nishiyama discloses the intraoral optical scanner of claim 12. Babayoff in view of Migdal_170 in view of Nishiyama further discloses, 
	comprising a CCD arranged to provide image capturing means [Babayoff page 11, lines 1-6; CCD camera. Migdal_170 column 8, lines 62-65;  present invention utilizes a charged coupled device (CCD) camera as the image collector 118] for both the 3D scan and the 2D scan such that the color 2D image substantially corresponds to the 3D-digital representation [Migdal_170 column 24, lines 1-12; image collector 118 is a black-and-white video camera fitted for color collection with an RGB filter 120. Migdal_170 column 8, lines 56-65; image collector 118 capture images of the data points which reflect from laser stripes and describe the object's shape and contour].
	See claim 1 for elaboration as to Migdal_170 using a single camera to captured both depth/shape data as well as color data. See claim 8 for motivation to combine. 

In regard to claim 14, Babayoff in view of Migdal_170 in view of Nishiyama discloses the intraoral optical scanner of claim 13. Babayoff in view Migdal_170 in view of Nishiyama further discloses 
comprising white light illumination [Nishiyama ¶0106; light source 1. Nishiyama ¶0112; wavelength band of the illuminating light is selected using color filters in the present embodiment. Nishiyama ¶0272; configuration for obtaining the color information about a sample includes a white light source 122] arranged to provide the 2D color image [Nishiyama ¶0113; high precision three-dimensional image can be generated using a signal of high S/N ratio by selecting wavelength bands depending on the sample 7 as in the first embodiment, and the color of the sample 7 can be reflected in the three-dimensional image] and a rotating color filter comprising a plurality of differently colored filters wherein the white light passes through color filters to provide the 3D digital representation [Nishiyama Fig.15, ¶0106-¶0113; computer 32 switches the color filters by rotating the color filter unit 37 (S21). Then, a brightness signal of the sample 7 is read from the image pickup device of the capture unit 9 under the illumination in the selected narrow wavelength band (S22) and is stored. The process is repeated for predetermined color filters, and the brightness signals are read from the image pickup device of the capture unit 9...  necessary brightness signals have been read in the above-mentioned process, a three-dimensional image can be generated in the similar process (S 1˜S6) described above (S26)].
	See claim 4 for elaboration on Nishiyama's light source and color wheel as well as additional motivation to combine. See claim 8 for motivation to combine.  

In regard to claim 17, this claim is drawn to a system implementing the method of claim 3 wherein claim 17 contains the same limitations as claim 3 and is therefore rejected upon the same basis. 

In regard to claim 18, this claim is drawn to a system implementing the method of claim 4 wherein claim 18 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

In regard to claim 19, this claim is drawn to a system implementing the method of claim 5 wherein claim 19 contains the same limitations as claim 5 and is therefore rejected upon the same basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        June 3, 2022